UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7110


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GEORGE EDWARD MITCHUM,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:08-cr-01174-TLW-1)


Submitted: July 15, 2021                                            Decided: July 27, 2021


Before KING, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Peter M. McCoy, Jr.,
United States Attorney, Derek A. Shoemake, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Edward Mitchum appeals the district court’s denial of his motion for a

sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, 5222 (“First Step Act”). On appeal, Mitchum argues that the district court

procedurally erred by failing to adequately explain its rejection of his nonfrivolous

arguments in favor of a sentence reduction. We affirm.

       We review a district court’s First Step Act proceedings for procedural and

substantive reasonableness. United States v. Collington, 995 F.3d 347, 358-60 (4th Cir.

2021). Procedural reasonableness requires the district court “to consider a defendant’s

arguments, give individual consideration to the defendant’s characteristics in light of the

§ 3553(a) factors, determine—following the Fair Sentencing Act—whether a given

sentence remains appropriate in light of those factors, and adequately explain that

decision.” Id. at 360. In explaining his decision, the district court judge “need only ‘set

forth enough to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.’” United

States v. McDonald, 986 F.3d 402, 409 (4th Cir. 2021) (quoting Chavez-Meza v. United

States, 138 S. Ct. 1959, 1964 (2018)). We have reviewed the record and conclude that the

district court considered Mitchum’s arguments in mitigation and adequately explained its

conclusion that, in light of all the relevant factors, a reduction to Mitchum’s sentence was

not warranted.




                                             2
       We therefore affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3